                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:07-CR-101-BR-1


   UNITED STATES OF AMERICA

      v.
                                                       ORDER
   ANTHONY DANIEL SMITH, JR.


       This matter is before the court on defendant’s pro se motion to reduce his sentence under

the First Step Act of 2018 (“First Step Act”). (DE # 233.)

       In 2009, after a jury trial, defendant was convicted of conspiracy to distribute and

possess with intent to distribute marijuana, possession of a firearm in furtherance of a drug

trafficking crime and aiding and abetting the same, and felon in possession of a firearm. The

court sentenced defendant to a total term of 360 months imprisonment and a total term of five

years supervised release. The Fourth Circuit Court of Appeals affirmed defendant’s convictions,

(DE # 169), and the Supreme Court denied his petition for a writ of certiorari, Smith v. United

States, No. 10-6437 (U.S. Oct. 18, 2010). Defendant unsuccessfully challenged his convictions

and sentence in 28 U.S.C. § 2255 motions. (See DE ## 198, 218.)

       Several months ago, pursuant to Standing Order 19-SO-3, counsel was appointed to

represent defendant to determine whether he may qualify for relief pursuant to the First Step

Act. (9/13/19 Text Order.) With court approval, counsel withdrew from representation.

(11/6/19 Text Order.) Now, defendant, proceeding pro se, requests that the court reduce his

sentence of imprisonment and term of supervised release.

        Under 18 U.S.C. § 3582(c)(1)(B), a “court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute.” The First Step Act is
such a statute. See United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019), as amended

(Nov. 21, 2019) (“[T]he distinct language of the First Step Act compels the interpretation that

motions for relief under that statute are appropriately brought under § 3582(c)(1)(B).”) The

Act made Sections 2 and 3 of the Fair Sentencing Act of 2010 (“Fair Sentencing Act”)

retroactive. See Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). “A court that

imposed a sentence for a covered offense may . . . impose a reduced sentence as if [these]

sections . . . were in effect at the time the covered offense was committed.” Id. § 404(b), 132

Stat. at 5222.

       To determine whether defendant is eligible for relief under the First Step Act, the court

considers whether any of his offenses are “covered offenses.” See Wirsing, 943 F.3d at 185.

The First Step Act defines “covered offense” as “a violation of a Federal Criminal statute, the

statutory penalties for which were modified by Sections 2 or 3 of the Fair Sentencing Act . . . ,

that was committed before August 3, 2010.” Pub. L. No. 115-391, § 404(a), 132 Stat. at 5222.

Section 2 of the Fair Sentencing Act increased the threshold amounts of cocaine base (“crack

cocaine”) to trigger mandatory minimum terms of imprisonment for trafficking crack cocaine set

forth in 21 U.S.C. § 841(b)(1)(A)(iii) and (B)(iii) and § 960(b)(1)(C) and (2)(C). Pub. L. No.

111-220, § 2, 124 Stat. 2372 (2010). Section 3 of that Act eliminated the five-year mandatory

minimum term of imprisonment for simple possession of crack cocaine under 21 U.S.C. §

844(a). Id. § 3, 124 Stat. at 2372.

       Although defendant committed his offenses of conviction before 3 August 2010, the Fair

Sentencing Act did not modify any of the penalties associated with those offenses. Defendant

engaged in a conspiracy to distribute and possess with intent to distribute marijuana in violation

of 21 U.S.C. §§ 841(a)(1) and 846. The statutory penalty for that offense is contained in §

841(b)(1)(D), which the Fair Sentencing Act did not amend. See id. §§ 2-4, 124 Stat. at 2372-

                                                 2
73. Defendant also committed two firearm offenses whose imprisonment penalties are

contained in 18 U.S.C. § 924 and whose supervised release penalties are contained in 18 U.S.C.

§ 3583. The Fair Sentencing Act did not change these provisions. See id. Although defendant

was found accountable at sentencing for 127.58 grams of crack cocaine, (see PSR, DE # 211, ¶¶

9, 38), that fact had no impact on the determination of his sentencing guideline range or

statutory penalties, (see id. ¶¶ 44, 48-51). Because the Fair Sentencing Act did not modify the

statutory penalties for any of defendant’s offenses, those offenses are not “covered offenses”

under the First Step Act and defendant is not eligible for relief.

       Defendant’s motion for a sentence reduction is DENIED.

       This 11 February 2020.




                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                                  3
